Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.166 Filed 07/29/21 Page 1 of 31




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

JOHNNY GRAYS, MIKAL WILLIAMS,
and JERMAINE O. BRODERICK, SR.,

                     Plaintiffs,

v.                                                        Case No. 21-10526

ALEJANDRO N. MAYORKAS,

                Defendant.
________________________________/

        OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
         DEFENDANT’S MOTION TO DISMISS AND SETTING DEADLINE
              FOR PLAINTIFFS TO FILE AN AMENDED COMPLAINT

       Plaintiffs Johnny Grays, Mikal Williams, and Jermaine O. Broderick, Sr., work as

officers for Defendant Customs and Border Protection (“CBP”). (ECF No. 1.) They

allege that, while working for Defendant, they observed CBP employees discriminating

against the general public on the basis of race. In addition, Plaintiffs allege they were

subject to racial discrimination. In their complaint, they bring claims under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981.

.      Defendant moves to dismiss the complaint. (ECF No. 12.) The matter has been

fully briefed (ECF Nos. 15, 16), and the court does not find a hearing to be necessary.

E.D. Mich. LR 7.1(f)(2). For the reasons provided below, Defendant’s motion will be

granted in part and denied in part.

                                      I. BACKGROUND

       The following facts are either alleged in Plaintiff’s complaint or agreed upon by

the parties. In a motion to dismiss, the court accepts Plaintiff’s factual allegations as true
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.167 Filed 07/29/21 Page 2 of 31




but makes no overt finding as to truth or falsity. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

       Plaintiffs are CBP officers stationed at the Blue Water Bridge, an international

bridge connecting Canada to Port Huron, Michigan. (ECF No. 1, PageID.3.) Grays

began working for Defendant in August 2008; Williams began working in July 2019; and

Broderick started in June 2019. (Id.) Plaintiffs claim they were subjected to a hostile

work environment due to discriminatory treatment directed at the traveling public and

directed at them. (Id., PageID.4.)

       In the complaint, Plaintiffs describe allegedly discriminatory actions taken against

the traveling public. They allege African American travelers were subjected to additional

inspections and unprofessional interviews due to the travelers’ race. (Id., PageID.4-5.)

In February 2020, Grays observed 17 African American men returning from Toronto in

two cars. (Id., PageID.5.) CBP officers allegedly treated the men disrespectfully, and the

complaint states this was due to the men’s race. (Id.) In March 2020, Grays was

ordered to make a stop of a vehicle, which his supervisor described as “suspicious.”

(Id.) The vehicle was driven by an African American family, and the complaint alleges

that a similarly situated Caucasian family would have been treated differently. (Id.,

PageID.5-6.) Grays questioned the decision to stop the car, and the CBP officers

involved, including Grays, were brought into the Chief CBO Officer’s office. (Id.,

PageID.6.) The Chief Officer, Andrew Beaudry, stated that the CBP officers who

conducted the stop “did a good job.” (Id., PageID.6.)

       In October 2020, Williams and Broderick observed an African American family

that turned by accident onto the Blue Water Bridge. (Id.) The driver did not have a valid



                                             2
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.168 Filed 07/29/21 Page 3 of 31




license, and Beaudry directed CBP employees to report the driver to local police. (Id.)

Police declined to intervene but Beaudry threatened to arrest the driver unless another

individual came to drive the vehicle home. (Id.) According to the complaint, this

interaction would not have occurred but for the family’s race. (Id.) In February 2021,

Williams observed that two African American male travelers were removed from their

car, given a criminal background check, and had their vehicle inspected because they

turned into an incorrect lane. (Id., PageID.6-7.) Plaintiffs again claim these CBP actions

would not have occurred had the travelers not been African American. (Id.)

       Plaintiffs also allege discriminatory treatment directed at them. “Several times

each year,” the complaint states that the CBP Chief of Staff asked Grays questions

regarding his duty station, including: “Why are you here?”; “Why are you here at Blue

Water Bridge in Port Huron, MI?”; “You're from Detroit, right?”; “How do you still have

your job?”; “Why haven't you been fired yet?” (Id., PageID.7-8.) Plaintiffs assert that

these questions were asked due to Grays’ race. (Id.) Further, “on numerous occasions”

between December 2009 and the date of the complaint, CBP officers and supervisors

asked to touch Grays’ hair. (Id., PageID.8.) Grays declined the requests due to their

offensive nature, but the requests continued. (Id.) In 2018, the complaint states that

Grays was reported as a “Black man with a gun” to the CBP, and Defendant’s

employees did not “promptly close the matter, causing Grays to needlessly remain

under investigation.” (Id.) A CBP employee allegedly told Grays that he could “blend in

with protesters” and could “tell the protesters [his] name is Indike Mfufu.” (Id., PageID.9-

10.)




                                             3
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.169 Filed 07/29/21 Page 4 of 31




       Williams states that another CBP employee attempted to intimidate Williams by

touching on his thigh, arm, and chest between December 2019 and May 2020. (Id.,

PageID.8-9.) Broderick states that CBP officers made disparaging comments toward

Afro-Caribbean food he ate, for instance, by calling the food “dog meat.” (Id., PageID.9.)

In addition, CBP officers allegedly questioned Broderick’s receipt of an award and

asked how long his probationary period lasted, which Plaintiffs claim was a threat

directed at Broderick’s continued employment. (Id.) In June 2020, a picture of Broderick

and Williams in uniform was placed on an official CBP twitter page, which Plaintiffs

claim was to present them as “tokens” to the public. (Id., PageID.10.) During the

summer of 2020, CBP officers were told to limit public disclosure of their employment

status as law enforcement officers due to safety concerns. (Id.) Williams asked that his

photograph be removed from the Twitter page, but a CBP supervisor refused. (Id.)

According to the complaint, the photo was removed only when a white female officer

also depicted in the photo asked to have it removed. (Id.)

       Plaintiffs complained of discrimination and filed complaints with the Equal

Employment Opportunity Office, and they received their right to sue letters in January

and February 2021. (Id., PageID.10-11.) In the complaint, Plaintiffs state that “[a]lmost

immediately after” they submitted verbal and written complaints, Defendant’s employees

retaliated against them. (Id., PageID.11.) On April 7, 2020, Grays’ supervisors required

that he submit a doctor’s note to take a day of sick leave. (Id.) Plaintiffs allege the day

was Grays’ scheduled day off and CBP contracts and policies did not require such

documentation. (Id.) On April 8, 2020, Grays approached his supervisors about “this

apparent breach of protocol” and the supervisors “rapidly approach[ed] him and plac[ed]



                                              4
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.170 Filed 07/29/21 Page 5 of 31




their hands on him.” (Id.) Following the confrontation, CBP officials issued a cease and

desist letter demanding that Grays’ union stop requesting statements regarding the

incident, and the agency opened an investigation into Grays’ behavior toward his

supervisors that day. (Id., PageID.11-12.) CBP employees then revoked Grays’

authority to carry a service weapon and placed him on “desk duty.” (Id., PageID.12.)

According to the complaint, the investigation was initiated due to Grays’ race and in

retaliation for his complaints about racial discrimination at the CBP. (Id.) At the time the

complaint was filed, Grays was still under investigation and he still remained on desk

duty. (Id.) Defendant has allegedly not provided Grays detailed information on the

investigation other than notifying Grays that it is still ongoing. (Id., PageID.12.)

       While on desk duty, Grays alleges that he is subject to “ongoing harassment.”

(Id., PageID.13.) Grays states that his supervisor notified him in May 2020 that he is

prohibited from leaving his desk and instructed him that approval is needed before he

could use the restroom. (Id.)

       Plaintiffs filed the instant complaint on March 9, 2021. (Id.) On May 11, 2021,

Defendant filed a motion to dismiss. (ECF No. 12.)

                                      II. STANDARD

       Under Rule 12(b)(6), a party can move to dismiss a complaint for “failure to state

a claim upon which relief can be granted.” When reviewing motions under Rule 12(b)(6),

the complaint is viewed in the light most favorable to the plaintiffs, the allegations in the

complaint are accepted as true, and all reasonable inferences are drawn in favor of the

plaintiffs. Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008).

“To survive a motion to dismiss, a complaint must contain factual matter, accepted as



                                              5
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.171 Filed 07/29/21 Page 6 of 31




true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft, 556 U.S. at 678

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

Determining plausibility is “a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id. at 679. The plaintiff must

present “more than labels and conclusions.” Twombly, 550 U.S. at 545. “[A] formulaic

recitation of a cause of action's elements will not do.” Id.

       When reviewing a motion to dismiss, the court “may not consider matters beyond

the complaint.” Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 613 (6th Cir. 2009).

However, the court may consider “documents incorporated into the complaint by

reference . . . and matters of which a court may take judicial notice.” Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). The court may also consider “a

document that is not formally incorporated by reference or attached to a complaint”

when “[the] document is referred to in the complaint and is central to the plaintiff’s

claim.” Greenberg v. Life Ins. Co. of Va., 177 F.3d 507, 514 (6th Cir. 1999).

                                      III. DISCUSSION

       The complaint includes four counts. All three Plaintiffs bring claims of racial

discrimination against Defendant under Title VII (Count I) and under § 1981 (Count III),

and Grays brings a claim of retaliation under Title VII (Count II) and § 1981 (Count IV).

Defendant moves to dismiss all four counts of the complaint.




                                               6
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.172 Filed 07/29/21 Page 7 of 31




       The court will first consider Plaintiffs’ § 1981 claims. It will then turn to the Title

VII discrimination claim and the Title VII retaliation claim. Finally, the court will address

Plaintiffs’ intent to add retaliation claims on behalf of Broderick and Williams.

                                      A. Section 1981

       Defendant argues that the § 1981 claims must be dismissed because Title VII

preempts claims of racial discrimination made in the federal employment context. (ECF

No. 12, PageID.66.) It is well established that “[f]ederal employees must rely upon Title

VII and other federal antidiscrimination statutes like the ADEA that apply to the federal

government as the exclusive remedy for combating illegal job discrimination. In

amending Title VII and other federal statutes to include federal employees, Congress

created an exclusive judicial remedy for claims of discrimination in federal employment.”

Briggs v. Potter, 463 F.3d 507, 517 (6th Cir. 2006); accord Walker v. Henderson, 4 F.

App’x 248, 249 (6th Cir. 2001) (“[A] federal employee alleging employment

discrimination may proceed only under Title VII and may not proceed under § 1981.”).

       Plaintiffs, in their response, do not defend the § 1981 claims and agree that

dismissal is warranted. 1 (ECF No. 15, PageID.146.) Thus, the court will grant

Defendant’s motion to dismiss as to Plaintiffs’ § 1981 claims.



1      In the motion to dismiss, Defendant stated, pursuant to Local Rule 7.1(a), that it
sought concurrence from Plaintiffs on the relief requested in the motion. (ECF No. 12,
PageID.49.) According to Defendant, “concurrence [from Plaintiffs] was not
forthcoming.” (Id.) Nonetheless, after Defendant filed its motion, Plaintiffs stated that
they were actually in agreement with Defendant and believed dismissal of the § 1981
claims was justified. Local Rule 7.1(a) mandates that parties engage in good-faith
discussions before filing a motion. Here, either Defendant did not adequately explain the
nature of the motion or Plaintiffs did not fully engage in efforts to reach areas of
agreement without the need for a motion. Motions that are not contested constitute a
waste of the court’s time and impose unnecessary legal costs on clients. Counsel are
admonished to avoid the unwarranted withholding of concurrence.
                                               7
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.173 Filed 07/29/21 Page 8 of 31




                                B. Title VII Discrimination

       Plaintiffs bring claims of Title VII discrimination. Although not clarified in the

complaint, they state in briefing that the claims are divided into two categories: 1) a

disparate treatment claims brought by Grays alone; and 2) claims of hostile work

environment brought by all three Plaintiffs. (ECF No. 15, PageID.137-46.)

1. Disparate Treatment

       Under 42 U.S.C. § 2000e-2(a)(1), an employer cannot “fail or refuse to hire or to

discharge any individual, or otherwise to discriminate against any individual with respect

to his compensation, terms, conditions, or privileges of employment, because of such

individual's race, color, religion, sex, or national origin.” To bring a standard claim of

Title VII discrimination, a plaintiff must allege that he: “1) is a member of a protected

class; 2) was qualified for his job; 3) suffered an adverse employment decision; and 4)

was replaced by a person outside the protected class or treated differently than similarly

situated non-protected employees.” Redlin v. Grosse Pointe Pub. Sch. Sys., 921 F.3d

599, 606-07 (6th Cir. 2019) (quotations removed).

       Defendant contests only the third element of Grays’ claim, whether he suffered

an “adverse employment decision.” Id. (ECF No. 12, PageID.72-73.) Recognizing the

need to limit litigation “based upon trivial workplace dissatisfactions,” White v. Burlington

N. & Santa Fe Ry. Co., 364 F.3d 789, 795 (6th Cir. 2004), courts have required Title VII

plaintiff to show that, due to their employers’ actions, the plaintiffs experienced a

“materially adverse change in the terms or conditions of employment.” Michael v.

Caterpillar Fin. Servs. Corp., 496 F.3d 584, 593 (6th Cir. 2007) (quotations removed). “A

bruised ego” or a “mere inconvenience or an alteration of job responsibilities” is



                                               8
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.174 Filed 07/29/21 Page 9 of 31




insufficient to state a claim. Smith v. City of Salem, Ohio, 378 F.3d 566, 575 (6th Cir.

2004) (quotations removed). Thus, merely opening an investigation without “chang[ing]

the form or conditions of . . . employment,” Kuhn v. Washtenaw Cnty., 709 F.3d 612,

626 (6th Cir. 2013), or issuing a written reprimand without “lowered pay, demotion,

suspension, or the like,” Taylor v. Geithner, 703 F.3d 328, 338 (6th Cir. 2013), cannot

state a Title VII discrimination claim. However, in cases of “hiring, firing, failing to

promote, reassignment with significantly different responsibilities, or a decision causing

a significant change in benefits,” the requirement of an adverse employment action has

been met. Redlin, 921 F.3d at 607.

       Plaintiffs argue that Grays’ reassignment to desk duty in April 2020 constitutes an

adverse employment action. In their response, Plaintiffs point to allegations that CBO

officials placed Grays under investigation after a confrontation Grays had with his

supervisor. (ECF No. 15, PageID.138; ECF No. 1, PageID.11-12.) According to the

complaint, Defendant required Grays to turn in his service weapon and assigned him to

“desk duty.” (ECF No. 1, PageID.12.) Grays’ placement in an administrative role

allegedly prevented him from performing his regular duties as a CBP officer and

resulted in a loss of status, overtime pay, and barred him from obtaining employment

elsewhere in the agency. (Id., PageID.13.) In addition, Grays was told to work at a desk

just outside his supervisor’s office, and, while stationed there, the supervisor engaged in

“ongoing harassment.” (Id.) Further, a CBP supervisor allegedly instructed Grays that

he was prohibited from leaving his desk and that he must obtain permission before

going to the restroom. (Id.)




                                               9
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.175 Filed 07/29/21 Page 10 of 31




        “[R]eassignments without salary or work hour changes do not ordinarily

 constitute adverse employment decisions in employment discrimination claims.” White,

 364 F.3d at 797 (quoting Kocsis v. Multi-Care Mgmt., Inc., 97 F.3d 876, 885 (6th Cir.

 1996)). However, a reassignment can qualify as an adverse employment action when “it

 constitutes a demotion evidenced by a less distinguished title, a material loss of

 benefits, significantly diminished material responsibilities, or other indices that might be

 unique to a particular situation.” Id. (quotations removed).

        Many cases involving adverse employment actions, including cases in which the

 employee is reassigned, involve an effect on pay and benefits. See, e.g., Redlin, 921

 F.3d at 608 (holding that a school district had taken an adverse employment action

 when it transferred an administrator from a high school to a middle school, resulting in a

 “lower rate [of pay]” for the administrator). However, Sixth Circuit precedent

 demonstrates that this is not the sole consideration. In White v. Burlington Northern &

 Santa Fe Railway Co., the Sixth Circuit held that an employer took an adverse

 employment action against a forklift operator when the employer placed the operator in

 a “dirtier” position with less “prestige.” 364 F.3d at 803. In addition, in Spees v. James

 Marine, Inc., the Sixth Circuit held that a welder had established a genuine dispute of

 fact as to whether a construction company took an adverse employment action against

 her when the company placed the welder in a “more boring” job with lower status. 617

 F.3d 380, 391-92 (6th Cir. 2010); see also Barrow v. City of Cleveland, 773 F. App’x

 254, 264 (6th Cir. 2019) (holding, under the less arduous standard for adverse

 employment actions in the Title VII retaliation context, that a jury could find that a police

 officer’s assignment to “desk duty” constituted an adverse employment action).



                                              10
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.176 Filed 07/29/21 Page 11 of 31




        At the pleading stage, the court must accept as true the facts alleged in the

 complaint. Ashcroft, 556 U.S. at 678. The complaint states that Grays was moved from

 his previous position interacting with the traveling public at the Port Huron-Canadian

 border to a desk job, with his right to carry a weapon revoked, less access to overtime

 pay, and direct oversight from a harassing supervisor. (ECF No. 1, PageID.12-13.) In

 addition, the complaint states that Grays experienced a “loss of status” when he was

 transferred to administrative duties. (Id., PageID.13.) Further, according to the

 complaint, Grays was instructed not to leave his desk and ask for permission to go to

 the restroom. (Id.) These actions were taken in conjunction with an investigation

 Plaintiffs allege was “maliciously instigated.” (ECF No. 1, PageID.12-13.)

        The facts in the complaint, taken together, plausibly allege that Grays

 experienced a “demotion,” White, 364 F.3d at 797, and a “reassignment with

 significantly different responsibilities.” Redlin, 921 F.3d at 607. It is true that an

 investigation of an employee by itself does not generally constitute an adverse

 employment action, and Grays’ placement on desk duty was a result of an ongoing

 investigation. Kuhn, 709 F.3d at 626; accord Peltier v. United States, 388 F.3d 984,

 988-89 (6th Cir. 2004). However, like the forklift operator in White and the welder in

 Spees, Plaintiffs have alleged that Defendant reassigned Grays to a less prestigious,

 less desirable, and materially inferior position; the existence of an investigation is not

 the sole basis for Plaintiffs’ claim. See White 364 F.3d at 803; Spees, 617 F.3d at 391-

 92; Kuhn, 709 F.3d at 626. Thus, the court will deny Defendant’s motion to dismiss as to

 the Title VII disparate treatment claim.




                                                11
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.177 Filed 07/29/21 Page 12 of 31




 2. Hostile Work Environment

        Under Title VII, 42 U.S.C. § 2000e-2(a)(1), courts have recognized that a plaintiff

 can establish a claim of discrimination “when the workplace is permeated with

 discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to

 alter the conditions of the victim's employment and create an abusive working

 environment.” Williams v. General Motors Corp., 187 F.3d 553, 560 (6th Cir. 1999)

 (quoting Harris v. Forklift Sys., 510 U.S. 17, 21 (1993)). A hostile work environment

 claim has both an objective and subjective component. “Conduct that is not severe or

 pervasive enough to create an objectively hostile or abusive work environment—an

 environment that a reasonable person would find hostile or abusive—is beyond Title

 VII's purview[,] likewise, if the victim does not subjectively perceive the environment to

 be abusive, the conduct has not actually altered the conditions of the victim's

 employment, and there is no Title VII violation.” Barrett v. Whirlpool Corp., 556 F.3d

 502, 514 (6th Cir. 2009) (quotations removed).

        “Rather than considering each event complained of in isolation, [courts] must

 consider the totality of the circumstances in determining whether the harassment was

 sufficiently severe and pervasive.” Randolph v. Ohio Dep’t of Youth Servs., 453 F.3d

 724, 733 (6th Cir. 2006). Courts often consider “the frequency of the discriminatory

 conduct; its severity; whether it was physically threatening or humiliating, or a mere

 offensive utterance; and whether it unreasonably interfered with an employee's

 performance.” Id. (quoting Harris, 510 U.S. at 23).

        To establish a hostile work environment claim, Title VII plaintiffs must meet a

 high bar. See Khalaf v. Ford Motor Co., 973 F.3d 469, 485 (6th Cir. 2020) (“This



                                               12
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.178 Filed 07/29/21 Page 13 of 31




 standard sets a high bar for plaintiffs in order to distinguish meaningful instances of

 discrimination from instances of simple disrespect.”); accord Phillips v. UAW Int’l, 854

 F.3d 323, 328 (6th Cir. 2017). As the Sixth Circuit explained in Williams v. CSX Transp.

 Co., Inc.:

        “[I]solated incidents (unless extremely serious) will not amount to
        discriminatory changes in the terms and conditions of employment.”
        Faragher v. City of Boca Raton, 524 U.S. 775, 788, 118 S.Ct. 2275, 141
        L.Ed.2d 662 (1998). Occasional offensive utterances do not rise to the
        level required to create a hostile work environment. Grace v. USCAR, 521
        F.3d 655, 679 (6th Cir.2008). “To hold otherwise would risk changing Title
        VII into a code of workplace civility, a result we have previously rejected.”
        Id.

 643 F.3d 502, 512-13 (6th Cir. 2011).

        The high standard for hostile work environment claims is demonstrated in Sixth

 Circuit precedent. In a line of cases, the Sixth Circuit has held that demeaning, hateful,

 and sometimes malicious behaviors and statements do not meet the standard of hostile

 work environment when the workplace is not sufficiently “permeated” with abuse and

 discrimination. Williams, 187 F.3d at 560.

        In Barrett v. Whirlpool Corp., the Sixth Circuit held that a Caucasian woman,

 working at a refrigerator manufacturing facility, did not have a valid hostile work

 environment claim for actions taken against her for supporting African American

 employees. 556 F.3d 502. The woman was called a “bitch” and told to “mind her own

 business” by a co-worker when she opposed racist statements; when she reported the

 statement to her supervisor, the supervisor told her to “leave it alone.” Id. at 507. The

 woman approached the co-worker and told him she did not like his language, and he

 said he “had a nine-millimeter gun.” Id. In addition, the woman stated that a human

 resources manager directed desirable work away from the woman because of her

                                              13
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.179 Filed 07/29/21 Page 14 of 31




 support for African Americans, and a non-supervisory group leader ignored her requests

 for assistance. Id. at 508. The woman testified that white employees “gave her the cold

 shoulder, snubbed her, and would not talk to her.” Id. The Sixth Circuit noted the

 primary facts of the case and reasoned that the woman, as a matter of law, had not

 shown that the harassment recounted was “severe or pervasive.” Id. at 517-18.

        In Williams v. CSX Transportation Co., the plaintiff, the sole African American

 employee performing janitorial work, recounted a history of favored treatment given to

 Caucasian employees. 643 F.3d 502. She stated that she was required to clean feces

 off the wall of a restroom and in urinals, strip a restroom floor without appropriate tools,

 drive to different locations without reimbursement, and had her car “keyed” and tires

 punctured. Id. at 505-06. According to the plaintiff, Caucasian employees were not

 given the same treatment. Id. In addition, a supervisor allegedly told the plaintiff that

 “she was a Democrat only because she was a black woman.” Id. at 506. The supervisor

 also stated that “this country should get rid of Jesse Jackson and Al Sharpton because

 without those two monkeys the country would be a whole lot better.” Id. The following

 day, the supervisor added that, if the plaintiff returned to school, “she would not have to

 pay for her education because she was a single black mother.” Id. On different

 occasions, the supervisor asked the plaintiff “why black people cannot name their

 children stuff that people can pronounce, like John or Sue,” and told the plaintiff that

 “black people should go back to where they came from.” Id. Soon thereafter, the plaintiff

 was terminated from her position. Id. Upon reciting the material facts, the Sixth Circuit

 held that the plaintiff did not as a matter of law present a valid hostile work environment

 claim. Id. at 513. The court reasoned that the plaintiff did not indicate that the



                                              14
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.180 Filed 07/29/21 Page 15 of 31




 statements made to her were sufficiently frequent or made over a long period of time,

 and the behavior described, while “insensitive, ignorant, and bigoted,” “more closely

 resemble[d] a mere offensive utterance.” Id. In conclusion, the court stated that the

 conduct was “isolated” and was not “severe” enough to establish a valid claim. Id.

        Finally, in Phillips v. UAW International, the plaintiff was an African American

 employee at a union. 854 F.3d 323. According to the plaintiff, a union officer listed union

 representatives by name and singled out the representatives who were African

 American as ones he would fire. Id. at 325. Another union officer told the plaintiff that

 they “need[ed] to put a black on staff” and asked if the plaintiff was interested. Id. In the

 plaintiff’s presence, a union officer told another African American employee “oh,

 because you're big and black . . . [y]ou're her bodyguard, I'm supposed to be afraid of

 you.” Id. The officer also said: “the problem with the Union was that there are too many

 blacks in the union.” Id. In addition, the plaintiff stated that the officer at issue “often

 behaved violently, . . . made frequent racial comments, and . . . spoke in a

 condescending tone when dealing with black union members as compared to white

 members.” Id. The plaintiff apparently observed the officer separating union grievances

 into “black” and “white” piles, and the officer told the plaintiff that “he intended to

 withdraw the grievances filed by African–American union members.” Id. The Sixth

 Circuit reviewed several of Sixth Circuit precedents that limited the scope of hostile work

 environment claims. Id. at 328 (citing Clay v. United Parcel Service, 501 F.3d 695, 708

 (6th Cir. 2007)) (noting that fifteen instances of racially motivated comments and

 actions, including placement in a difficult job that caused a groin injury with six months

 of rehabilitation, was not a hostile work environment under Title VII). The court



                                                15
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.181 Filed 07/29/21 Page 16 of 31




 concluded that, although the union officials’ behaviors were “offensive and

 condemnable,” they were “isolated and not pervasive or severe enough to alter the

 terms and conditions of Phillips's employment.” Id.

        Because a hostile work environment claim fails if “if the victim does not

 subjectively perceive the environment to be abusive,” Barrett, 556 F.3d at 514, the court

 must analyze “each employee individually and limit[] its analysis to those events that

 were either perceived by an individual employee or that the employee knew about.”

 Berryman v. SuperValu Holdings, Inc., 669 F.3d 714, 717 (6th Cir. 2012).

 i. Broderick and Williams

        The complaint states that Plaintiffs observed CBP officials applying enhanced

 scrutiny to African American travelers crossing the border at Port Huron, and that they

 observed unprofessional interviews of African American travelers. (ECF No. 1,

 PageID.4-5.) Specifically, Broderick and Williams observed CBP officers inform an

 African American family in October 2020 that someone needed to pick up their vehicle

 to drive it home because the family did not carry a valid driver’s license. (Id., PageID.6.)

 According to the complaint, this would not have happened to a similarly situated

 Caucasian family. (Id.) In addition, Williams observed CBP officers in February 2021

 subject two African American travelers to additional scrutiny, a criminal record check,

 and a vehicle inspection. (Id.) The complaint states this would not have happened but

 for the travelers’ race. (Id.)

        Defendant argues that discriminatory treatment toward third parties, who are not

 employees, is not relevant to the inquiry of hostile work environment. (ECF No. 12,

 PageID.76-78 (quoting Wimmer v. Suffolk Cnty. Police Dep’t, 176 F.3d 125, 136 (2d Cir.



                                              16
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.182 Filed 07/29/21 Page 17 of 31




 1999)) (“It is inherent in the definition of a racially hostile work environment, however,

 that the person against whom the hostility is directed must be in an employment

 relationship with the employer.”).) They correctly note that the text of Title VII, 42 U.S.C.

 § 2000e-2(a)(1), discusses discrimination only in the employer-employee context. The

 statute makes it unlawful for “an employer” to discriminate against an individual on the

 basis of “his compensation, terms, conditions, or privileges of employment.” 42 U.S.C. §

 2000e-2(a)(1). The statute makes no mention of individuals outside the employment

 relationship or the general public. See Derungs v. Wal-Mart Stores, Inc., 374 F.3d 428,

 434-36 (6th Cir. 2004) (comparing Title VII’s prohibition on employment discrimination to

 state law barring discrimination against customers in places of public accommodation);

 Hunter v. Sec. of U.S. Army, 565 F.3d 986 (6th Cir. 2009) (“Title VII prohibits

 discrimination in employment.”).

        However, the Sixth Circuit has recognized that “offensive conduct need not be

 directed at the plaintiff,” Ladd v. Grand Trunk Western R.R., Inc., 552 F.3d 495, 500 (6th

 Cir. 2009), and the court’s analysis is not limited to “to the narrow set of incidents

 directed at the plaintiff or occurring in the plaintiff's presence.” Barrett, 556 F.3d at 515.

 But, when courts analyze behavior directed at other individuals, the behavior is primarily

 against other employees in a work context. See Jackson v. Quanex Corp., 191 F.3d

 647, 661 (6th Cir. 1999) (reviewing evidence of “racist conduct affecting African–

 American employees”); Barrett, 556 F.3d at 517-519 (considering whether

 discriminatory actions were taken against co-workers in the same protected class);

 Phillips, 854 F.3d at 328 (analyzing a racial comment made to a co-worker). Plaintiffs

 fail to cite a single case where discrimination against clients or non-employees, or



                                               17
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.183 Filed 07/29/21 Page 18 of 31




 statements made outside the work environment, supported a valid claim of hostile work

 environment. See, e.g., Strickland v. City of Detroit, 995 F.3d 495, 506-08 (6th Cir.

 2021) (holding that racially charged comments by co-workers on social media pages,

 racial terminology directed at an African American co-worker, denying the plaintiff shift

 assignments and training, and observations of disrespect directed at the plaintiff and his

 African American co-workers did not establish a valid hostile work environment claim).

 Furthermore, when a court considers conduct not directed at the plaintiff, that conduct

 has “diminishe[d] . . . severity” and is “afforded less weight.” Id. (quoting Ladd, 552 F.3d

 at 501).

        However, Broderick and Williams do not solely rely on disparate treatment and

 increased scrutiny CBP officers applied to African American travelers in the general

 public. According to the complaint, a CBP field training officer “touched” Williams in an

 intimidating manner on his thigh in December 2019, on his arm in February 2020, and

 on his chest and shoulder on May 2020. (ECF No. 1, PageID.8-9.) At another instance,

 the field training officer told Williams he should bring a cup of coffee with him to conduct

 interviews with the traveling public, and when Williams stated that would be

 unprofessional, the field training officer stated Williams “needed to watch what he said

 until he was off on the job training.” (Id., PageID.9.) Broderick stated that, when ordering

 Afro-Caribbean food, the same field training officer referred to the food as “dog meat.”

 (Id.) The field training officer allegedly made disparaging comments on Broderick’s Afro-

 Caribbean food on other occasions. (Id.) Further, on one occasion, that same field

 training officer stated that Broderick should not have received a reward, and he asked

 Broderick, in an apparent threatening manner: “When are you off probation? Isn’t it 2



                                              18
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.184 Filed 07/29/21 Page 19 of 31




 years for veterans?” (Id.) According to the complaint, Broderick had over a year left on

 probation. (Id.) Finally, a picture of Williams and Broderick in their CBP uniforms was

 placed on a CBP social media page at a time of social hostility toward police officers.

 (Id., PageID.10.) Williams asked that the picture be taken down, and the picture was

 taken down only after a Caucasian officer asked to have it removed. (Id.)

        Taking the allegations in the complaint as true, Ashcroft, 556 U.S. at 678,

 Broderick has not stated a valid claim for hostile work environment as a matter of law.

 First, Broderick witnessed CBP officers requiring an African American family to get

 someone with a valid license to drive a car home. (ECF No. 1, PageID.6.) While

 Broderick may have observed the CBP officers treat African American travelers

 differently, notably, these actions did not involve racial slurs, overt racial comments, or

 physical attacks or violence. In fact, the complaint does not allege, nor do Plaintiffs

 argue, that requiring a driver who passes through an international border to hold a valid

 driver’s license is illegal or in any way improper. The complaint alleges merely that a

 Caucasian family would not be treated similarly. Given the limited, if any, weight a court

 must give toward conduct directed at third-parties with no connections to employment

 relationships, and the “diminishe[d]” weight courts give generally to actions not directed

 at Title VII plaintiffs, Strickland, 995 F.3d at 506-08, Broderick’s observations of greater

 scrutiny toward African American travelers do not materially advance his claim of hostile

 work environment.

        For actions taken directly against Broderick, making disparaging comments on

 his food choices, stating that he did not deserve a reward, pointing out his probationary

 status, and placing a professional picture on his employer’s official social media page, if



                                              19
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.185 Filed 07/29/21 Page 20 of 31




 anything, amount to no more than “[o]ccasional offensive utterances” and “isolated

 incidents” of insufficient seriousness. Williams, 643 F.3d at 512-13.

        Considering the “totality of the circumstances” alleged in the complaint,

 Randolph, 453 F.3d at 733, Broderick’s experiences simply do not meet the “high bar”

 set for hostile work environment claims. Khalaf, 973 F.3d at 485. Even assuming the

 truth of Broderick’s allegations, the plaintiffs in Barrett, Williams, and Phillips all

 experienced more serious, and more consistent, discriminatory treatment. Barrett, 556

 F.3d at 507-08 (plaintiff testifying that employees called her “bitch,” told her to “mind her

 own business,” informed her that another employee possessed a “nine-millimeter gun,”

 directed work and resources away from her, and ignored her at work); Williams, 643

 F.3d at 502-06 (plaintiff stating that she was asked to do humiliating work and work

 without proper tools, unlike Caucasian co-workers, and that she had her car keyed,

 heard a supervisor refer to Jesse Jackson and Al Sharpton as “monkeys,” and told by a

 supervisor that “black people should go back to where they came from,” among other

 statements); Phillips, 854 F.3d at 325 (plaintiff observing union officer separating

 employees by race and stating he would fire the African American employees, referring

 to another African American employee as “big and black” and someone “to be afraid of,”

 stating “there are too many blacks in the union,” speaking in a condescending voice to

 African American employees, and taking other discriminatory actions). Yet, under

 existing Sixth Circuit law, the plaintiffs in Barrett, Williams, and Phillips did not establish

 valid hostile work environment claims. Thus, dismissal of Broderick’s claim is warranted.

        Williams’ claim largely tracks Broderick’s. In addition to the driver’s license

 incident with the Texas family that both Williams and Broderick observed in October



                                                20
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.186 Filed 07/29/21 Page 21 of 31




 2020, the complaint alleges that Williams also observed CBP officers applying

 additional investigative scrutiny toward two male African American drivers in February

 2021. (ECF No. 1, PageID.6.) However, like the incident with the Texas family, the

 complaint does not allege, nor do Plaintiffs argue, that subjecting travelers at an

 international border to investigative scrutiny, performing a criminal record check, and

 inspecting a vehicle are in and of themselves illegal or improper. (Id.) Plaintiffs instead

 assert that the additional scrutiny, whether improper or not in isolation, would not have

 been applied to Caucasian travelers. (Id.) Furthermore, the complaint does not allege

 that, in processing these stops, CBP officers referenced racial stereotypes, used racial

 slurs or epithets, or physically assaulted passengers on the basis of race. (Id.)

        Williams did not allegedly have his favored cuisine ridiculed and called “dog

 meat” like Broderick, and, unlike Broderick, Williams did not receive statements that he

 did not deserve a reward and questions regarding probationary status. But, according to

 the complaint, a CBP field training touched Williams in an intimidating manner. (Id.,

 PageID.8-9.) In addition, Williams was directed to carry a cup of coffee and was scolded

 for refusing to do so. (Id., PageID.9.) As with Broderick, Williams’ photo was placed on a

 CBP social media page. (Id., PageID.10.)

        The increased scrutiny of African American passengers Williams allegedly

 observed, being admonished for not carrying a cup of coffee, and having his photo

 placed on a professional social media page do not meet the standard established by the

 Sixth Circuit for hostile work environment claims. Strickland, 995 F.3d at 506-08;

 Williams, 643 F.3d at 512-13; Barrett, 556 F.3d at 507-08; Phillips, 854 F.3d at 325.

 However, Williams did experience touching, and courts, when reviewing hostile work



                                              21
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.187 Filed 07/29/21 Page 22 of 31




 environment claims, consider as an additional factor “whether [the alleged

 discriminatory conduct] was physically threatening or humiliating.” Randolph, 453 F.3d

 at 733.

        Nonetheless, the mere existence of physical touching is not dispositive, and the

 Sixth Circuit has held that more aggressive and harmful behavior failed to establish a

 hostile work environment claim. See, e.g., Clark v. United Parcel Serv., 400 F.3d 341,

 344-47, 351-52 (6th Cir. 2005) (allegations in a sex discrimination case that manager on

 separate occasions made sexual jokes “at least once a month,” placed a vibrator on the

 plaintiff’s thigh and asked if it “felt good,” grabbed the plaintiff’s overalls and tried to look

 down them did not present a valid hostile work environment claim); Clay, 501 F.3d at

 700-03, 707-08 (holding that fifteen specific instances of racially motivated ridicule,

 comments, and employment actions, including intentionally placing the plaintiff in a

 heavy-lifting position she was unqualified to do, which resulted in a serious groin injury

 that rendered the plaintiff unable to work for six months, did not establish a hostile work

 environment claim); Stacy v. Shoney’s, Inc., 142 F.3d 436 (Table), at *1-3 (6th Cir.

 1998) (stating in a sex discrimination case that a manager’s numerous sexual

 comments, calling the plaintiff at home repeatedly to tell her that the manager “missed

 her,” and touching the plaintiff’s breasts did not meet the standard for hostile work

 environment).

        Most cases of touching involve sex discrimination, and Williams does not allege

 that he was injured or that he was threatened or attacked in a violent manner.

 Furthermore, cases in which plaintiffs have established valid hostile work environment

 claims where physical contact or threats took place involve facts of substantially greater



                                                22
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.188 Filed 07/29/21 Page 23 of 31




 severity than the facts Williams alleges in this case. See Jackson v. Quanex Corp., 191

 F.3d 647, 651-55 (6th Cir. 1999) (plaintiff hearing supervisors discussing desire to fire

 minority employees and placing a star on their helmet for each minority fired, a

 supervisor telling the plaintiff’s assistant that she was “working for a [n-word] now,”

 attending a meeting where a supervisor stated that “we are up to our asses in [n-word]

 sludge,” observing graffiti of lynching and “blacks out back,” having to use acid valves

 that were sabotaged in order to create a safety hazard, and being physically attacked);

 Hafford v. Seidner, 183 F.3d 506, 508-10 (6th Cir. 1999) (supervisor threatening to fire

 the plaintiff, a corrections officer, and expressing concern of the plaintiff’s effect on “my

 Aryan officers,” a co-worker calling the plaintiff a “black-ass fucking [n-word],” and

 receiving numerous death threats, including “you wanta swing, bitch” and “you’re

 dead”); Barrett, 556 F.3d at 519-20 (co-worker threatening to physically assault the

 plaintiff for reporting racially offensive language, the plaintiff being told not to “hang[]

 around with blacks” and “stay with her own kind” on a weekly basis for several years,

 having several job openings removed because the plaintiff applied for them, and, at an

 earlier point in time, a co-worker grabbing the plaintiff around the neck and told she

 should not be “hanging around any [n-words]”). In all, assuming the facts alleged in the

 complaint are true, Ashcroft, 556 U.S. at 678, and considering “the totality of the

 circumstances,” Randolph, 453 F.3d at 733, Williams has not alleged a valid hostile

 work environment claim as a matter of law.

 ii. Grays

        By contrast to Broderick and Williams, Grays has at least plausibly alleged a

 valid hostile work environment claim. Like Broderick and Williams, Grays observed



                                               23
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.189 Filed 07/29/21 Page 24 of 31




 allegedly unprofessional interactions between CBP officers and African American

 travelers, and, in February 2020, Grays saw CBP officers racially profile a group of

 African American travelers in late model SUVs. (ECF No. 1, PageID.5.) According to the

 complaint, the travelers were treated disrespectfully “only because of their race.” (Id.) In

 March 2020, Grays was instructed to stop an African American family driving white GM

 Suburban because it appeared “suspicious.” (Id.) The complaint states that the stop

 would not have occurred to a Caucasian family. (Id., PageID.6.)

        In addition to these interactions with the traveling public, a supervisor allegedly

 questioned Grays several times a year since 2009 about Grays’ employment: “Why are

 you here?”; “Why are you here at Blue Water Bridge in Port Huron, MI?”; “You're from

 Detroit, right? Why are you here?”; “How do you still have your job?”; “Why haven't you

 been fired yet?” (Id., PageID.7-8.) From December 2009 until March 2021, the

 complaint alleges that at least four CBP supervisors sought to touch Grays’ hair. (Id.,

 PageID.8.) Grays told the supervisors that the requests were racially offensive, but the

 supervisors persisted. (Id.) In 2018, an officer from the Michigan Department of

 Transportation (“MDOT”) reported him to CBP officers as a “black man with a gun.” (Id.)

 Although the report was facially erroneous, CBP officers kept an investigation into the

 report ongoing and “did not promptly close the matter.” (Id.) In June 2020, a co-worker

 told Grays that if Grays changed into civilian clothes he could “blend in with protesters”

 and could “tell the protesters [his] name is Indike Mfufu.” (Id., PageID.9-10.) In April

 2020, Grays was ordered to bring in a doctor’s note to take a day of sick leave, despite

 the day being a regularly scheduled day off, and despite contracts and policies

 prohibiting Defendant from requiring medical documentation for sick days. (Id.,



                                              24
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.190 Filed 07/29/21 Page 25 of 31




 PageID.11.) Grays asked his supervisor about the requirement for a doctor’s note and

 CBP officers approached Grays and, in a confrontation, placed their hands on him. (Id.)

 The following day, CBP officials opened an investigation into Grays, revoked Grays’

 authority to carry a weapon, and placed him on desk duty. (Id.) The investigation

 remained ongoing up to the date Plaintiffs filed the complaint, and Grays has been

 placed at a desk next to a harassing supervisor. (Id., PageID.12-13.) CBP supervisors

 have told Grays that he is prohibited from leaving his desk and must obtain approval to

 use the bathroom. (Id.)

        The allegations of the discriminatory treatment Grays observed and experienced

 are far more frequent, long-lasting, and severe than the allegations concerning

 Broderick and Williams. The comments directed at Grays were more explicitly racial and

 derogatory, and Grays experienced far greater changes to his employment conditions.

 Notably, Grays was allegedly referred to as “Indike Mfufu,” was twice wrongfully placed

 under investigation, and has been ordered to work at his desk and ask for permission to

 go to the bathroom. (ECF No. 1, PageID.7-13.) In addition, the complaint plausibly

 alleges that CBP officials have made offensive, and aggressive, physical contact with

 Grays many times over the course of many years, including by touching Grays’ hair.

 (Id.) Assuming the truth of the allegations contained in the complaint, Ashcroft, 556 U.S.

 at 678, the complaint states a valid hostile work environment claim. Although the case is

 borderline, and approaches the level of the conduct described as insufficient to state a

 claim in Barrett, Williams, and Phillips, the court will not conclude as a matter of law, at




                                              25
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.191 Filed 07/29/21 Page 26 of 31




 this early stage of the case, that a claim of hostile work environment is implausible. 2

 Khalaf, 973 F.3d at 485; Ashcroft, 556 U.S. at 678.

                                    C. Title VII Retaliation

        Grays brings a claim of Title VII retaliation. Title 42 U.S.C. § 2000e-3(a) states

 that it is “an unlawful employment practice for an employer to discriminate against any

 of his employees . . . because he has opposed any practice made an unlawful

 employment practice [under Title VII].” To state a prima facie claim of Title VII

 retaliation, a plaintiff must allege: “(1) he engaged in activity protected by Title VII; (2)

 his exercise of such protected activity was known by the defendant; (3) thereafter, the

 defendant took an action that was materially adverse to the plaintiff; and (4) a causal

 connection existed between the protected activity and the materially adverse action.”

 Laster v. City of Kalamazoo, 746 F.3d 714, 730-31 (6th Cir. 2014); accord EEOC v.

 New Breed Logistics, 783 F.3d 1057, 1066 (6th Cir. 2015).

        Defendant argues that Grays’ retaliation claim must be dismissed because he

 fails to plausibly allege that he “engaged in activity protected by Title VII,” the first

 element of a Title VII retaliation claim. Laster, 746 F.3d at 730-31. (ECF No. 12,

 PageID.66.) The Sixth Circuit has emphasized that meaning of “protected activity,”

 Laster, 746 F.3d at 730-31, and “oppos[ing] any practice made an unlawful employment

 practice,” 42 U.S.C. § 2000e-3(a), is broad. “[T]he term ‘oppose’ being left undefined by

 [Title VII], carries its ordinary meaning: ‘to resist or antagonize; to contend against; to



 2     Discovery will allow the parties to further investigate the nature of Grays’
 employment conditions and the extent of his allegedly discriminatory work environment.
 With greater factual development, the court can better analyze the “the totality of the
 circumstances” and whether Grays has established a hostile work environment claim.
 Randolph, 453 F.3d at 733
                                               26
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.192 Filed 07/29/21 Page 27 of 31




 confront; resist; withstand.’” EEOC v. New Breed Logistics, 783 F.3d 1057, 1067 (6th

 Cir. 2015) (quoting Crawford v. Metropolitan Government of Nashville, 555 U.S. 271,

 276 (2009)). “Consistent with this expansive definition, [the Sixth Circuit has] held that

 ‘the opposition clause protects not only the filing of formal discrimination charges with

 the EEOC, but also complaints to management and less formal protests of

 discriminatory employment practices.’” Id. (quoting Laster, 746 F.3d at 1067); see also

 Johnson v. Univ. of Cincinnati, 215 F.3d 561, 579 (6th Cir. 2000) (noting that “opposing

 conduct” under Title VII includes “complaining to anyone (management, unions, other

 employees, or newspapers) about allegedly unlawful practices”).

        Defendant argues that Grays’ retaliation claim must be dismissed because the

 claim relies solely upon opposition to discrimination against the traveling public. (ECF

 No. 12, PageID.66-69.) It states that “opposition to the treatment of non-employees . . .

 is not protected by Title VII.” (Id. (citing Wimmer v. Suffolk Cnty. Police Dep’t, 176 F.3d

 125 (2d Cir. 1999); Crowley v. Prince George’s Cnty., 890 F.2d 683 (4th Cir. 1989)).)

 The court need not resolve this issue because the complaint includes several

 allegations of Grays’ opposition to discriminatory treatment of employees. The

 complaint states that CBP officers, including four supervisors, sought to touch Grays’

 hair, and Grays rebuked the requests due to the offensive racial undertones implicit in

 the requests. See Yazdian v. ConMed Endoscopic Tech., Inc., 793 F.3d 634, 645 (6th

 Cir. 2015) (quotations removed) (“[A] demand that a supervisor cease his/her harassing

 conduct constitutes protected activity covered by Title VII.”). (ECF No. 1, PageID.8.)

 Grays alleges that he filed a formal Equal Employment Opportunity (“EEO”) complaint of

 racial discrimination (Id., PageID.10-11), and the parties agree that the earliest



                                              27
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.193 Filed 07/29/21 Page 28 of 31




 protected conduct with regard to the EEO complaint occurred on April 8, 2020. (ECF

 No. 15, PageID.122; ECF No. 16, PageID.157.) Finally, Grays alleged that he was

 improperly directed to obtain a doctor’s note to take sick leave. (ECF No. 1, PageID.11.)

 The complaint states that Grays questioned and opposed this directive on April 8, 2020,

 and he was soon thereafter placed on desk duty. (Id.) Thus, Grays has plausibly alleged

 that he “engaged in activity protected by Title VII.” Laster, 746 F.3d at 730-31.

        Defendant argues that Gray has not exhausted administrative remedies for the

 retaliation claim involving discrimination against him personally. (ECF No. 16,

 PageID.158-59.) As the Sixth Circuit explained in Randolph v. Ohio Department of

 Youth Services:

        A person seeking to bring a discrimination claim under Title VII in federal
        court must first exhaust her administrative remedies. This requirement
        exists so that the EEOC will have an opportunity to convince the parties to
        enter into voluntary settlement, which is the preferred means of disposing
        of such claims. The requirement, however, is not meant to be overly rigid,
        nor should it result in the restriction of subsequent complaints based on
        procedural technicalities or the failure of the charges to contain the exact
        wording which might be required in a judicial pleading. As a result, the
        EEOC complaint should be liberally construed to encompass all claims
        reasonably expected to grow out of the charge of discrimination.

 453 F.3d at 731-32 (citations and quotations removed).

        In his EEO complaint, Grays indicated that he intended to bring a “retaliation”

 claim. (ECF No. 12-2, PageID.85.) Grays stated in the complaint that the retaliation

 claim was “for reporting and opposing discrimination against others.” (Id., PageID.88.)

 However, Grays also alleged that he was aggressively “touched” by CBP officials on

 April 8, 2020 (id.), the day, according to the complaint, that Grays opposed his

 supervisor’s directive to obtain a doctor’s note. (ECF No. 1, PageID.11.) Defendant

 accepts that, in an informal EEO complaint Grays filed on April 8, 2020, he alleged that

                                             28
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.194 Filed 07/29/21 Page 29 of 31




 he was touched on April 8, 2020, after “[he] tried to discuss why [a CBP supervisor]

 continue[d] to question [Grays’] integrity while not doing the same of white officers.”

 (ECF No. 16-1, PageID.165.) In addition, Grays asserted in his formal EEO complaint

 that he “declined to allow [CBP supervisors] to touch his hair” due to “racial undertones.”

 (ECF No. 12-2, PageID.89.)

        Although Grays did not explicitly state that in his EEO complaints that he would

 bring a retaliation claim on the basis of discrimination directed against him, as opposed

 to the traveling public, such a claim was “reasonably expected to grow out” of the

 allegations made in Grays’ EEO complaints. Randolph, 453 F.3d at 731-32; see Dixon

 v. Ashcroft, 392 F.3d 212, 217-18 (6th Cir. 2004) (holding that a Title VII plaintiff had

 exhausted a retaliation claim when he alleged facts underlying the claim but failed to

 state that he intended to bring a retaliation claim); Spengler v. Worthington Cylinders,

 615 F.3d 481, 490-91 (6th Cir. 2010) (quotations removed) (“[W]here facts related with

 respect to the charged claim would prompt the EEOC to investigate a different,

 uncharged claim, the plaintiff is not precluded from bringing suit on that claim.”).

        Further, Grays alleges that he initiated a formal EEO complaint process. A Title

 VII claim that “can be reasonably expected to grow out of [an] EEOC charge” does not

 require administrative exhaustion. Strouss v. Mich. Dept’ of Corr., 250 F.3d 336, 342

 (6th Cir. 2001). Therefore, Title VII “[r]etaliation claims are generally excepted . . .

 because they usually arise after the filing of the EEOC charge.” Abeita v. TransAmerica

 Mailings, Inc., 159 F.3d 246, 254 (6th Cir. 1998). Defendant asserts that the alleged

 retaliation occurred before Grays initiated the EEO complaint process (ECF No. 16,

 PageID.158-59), but the complaint alleges that, between May 2020 and March 2021,



                                               29
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.195 Filed 07/29/21 Page 30 of 31




 Grays was assigned to desk duty, had his weapon revoked, was subject to harassment,

 and was told to ask permission before using the restroom. (ECF No. 1, PageID.12-13.)

 The parties agree that the EEO complaint process began in April 2020. (ECF No. 15,

 PageID.122; ECF No. 16, PageID.157.) Thus, Grays’ retaliation claim has been properly

 exhausted, and Defendant’s motion to dismiss on this issue will be denied.

                             D. Additional Retaliation Claims

        Plaintiffs did not amend their complaint in response to Defendant’s motion to

 dismiss, and Plaintiffs have not asked the court to allow amendment of a claim or

 factual allegation currently contained in the complaint. However, Plaintiffs note that they

 intend, at some point, to add Title VII retaliation claims on behalf of Broderick and

 Williams after they complete administrative exhaustion. (ECF No. 15, PageID.137.) The

 only claims Broderick and Williams assert in the complaint are based on hostile work

 environment and § 1981, and dismissal of those claims is warranted.

        Under Federal Rule of Civil Procedure 15(a), the court may give a party leave to

 amend its complaint. The court “should freely give leave [to amend] when justice so

 requires.” Fed. R. Civ. P. 15(a)(2). Thus, the court will permit Broderick and Williams to

 amend their complaint within twenty-one days of this opinion to add their claims of Title

 VII retaliation. The amendment will not affect the court’s disposition of Broderick’s and

 Williams’ hostile work environment and § 1981 claims, which will be dismissed.

                                     IV. CONCLUSION

        As federal employees, Plaintiffs cannot bring claims of racial discrimination and

 retaliation under § 1981. In addition, Broderick and Williams fail to state a valid hostile




                                              30
Case 3:21-cv-10526-RHC-KGA ECF No. 17, PageID.196 Filed 07/29/21 Page 31 of 31




 work environment claim as a matter of law. However, Grays adequately pled claims of

 Title VII disparate treatment, hostile work environment, and retaliation. Accordingly,

         IT IS ORDERED that Defendant’s Motion to Dismiss (ECF No. 12) is GRANTED

 IN PART and DENIED IN PART. It is GRANTED as to claims of Plaintiffs Broderick and

 Williams under Title VII racial discrimination (Count I) and § 1981 racial discrimination

 (Count III), and as to the claims of Plaintiff Grays under § 1981 discrimination (Count III)

 and § 1981 retaliation (Count IV). It is DENIED as to the claims of Plaintiff Grays under

 Title VII racial discrimination (Count I) and Title VII retaliation (Count II).

         IT IS FURTHER ORDERED that Plaintiffs must file any amended complaint

 alleging Title VII retaliation claims on behalf of Plaintiffs Broderick and Williams by

 August 20, 2021.

                                                            s/Robert H. Cleland              /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
 Dated: July 29, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, July 29, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                   /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\21-10526.GRAYS.MotiontoDismiss.RMK.docx




                                                      31
